Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 5, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143914 & (18)(19)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143914
                                                                     COA: 303223
                                                                     Wayne CC: 91-007478-FC
  ROBERT WINBURN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for expedited consideration is GRANTED. The
  application for leave to appeal the August 31, 2011 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G). The motion to draw inferences and the motion for
  peremptory reversal are DENIED.

        MARKMAN, J., not participating for the reasons set forth in his December 7, 2011
  statement in this case.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 5, 2012                       _________________________________________
         y0227                                                                  Clerk